Title: Extracts from the Gazette, 1738
From: Franklin, Benjamin
To: 



[Advertisement] To accommodate the Publick. There will be a Stage Waggon set out from Trenton to Brunswick, twice a Week and back again, during next Summer. It will be fitted up with Benches and cover’d over so that Passengers may sit easy and dry. And Care will be taken to deliver Goods and Messages safe.
Note. The said Waggon will set out for the first time, from William Atlee’s and Thomas Hooton’s in Trenton, on Monday the 27th of March next, and continue going every Monday and Thursday from Trenton, and return from Brunswick every Tuesday and Friday. Every Passenger to pay Two Shillings and Six Pence. And Goods and Parcels at the cheapest Rates. [February 7]



	[Advertisement] Lent above a Twelvemonth ago, the second Vol. of Select Trials, for Murders, Robberies, Rapes, Sodomy, Coining, Frauds, and other Offences, at the Sessions-House in the Old-Bailey: Which not being return’d to the Owner, he desires the Person who has the Book in possession, to send it to the Printer of this Paper. [March 7]


  
	  We hear from Birmingham in Chester County, that some time last Week a young Man was unfortunately kill’d in the following Manner. He was falling a Tree, which lodged against another, when the But End left the Stump with a Spring, and took him in the Body, drove him 8 or 10 Foot, and then mash’d him against the Earth. He had only time to say, Lord have mercy on my Soul, and died immediately. [March 14]


  
	  [Advertisement] Left upon Samuel Powel’s Wharff sometime in December last, a very good Great Coat, the Owner applying to the Printer, describing the Marks and paying the Charges, may have it again. [March 14]


  
	  [Advertisement] Choice Linseed Oyl, To be Sold by William Parsons, in Second-Street, and by the Printer hereof. [April 13]


  
	  Monday last the Library-Company of this City had their Yearly Meeting, for the Choice of their Officers, paying their Annual Subscription, &c. when they were acquainted, That the Hon. Proprietary Thomas Penn, Esq; had presented the Company with a large and commodious Lot of Ground, whereon to build an House for their Library; and also that the last Ship from London had brought them a valuable Present from the Hon. John Penn, Esq; consisting of an Air Pump, and other curious Instruments of great Use in the Study of Natural Knowledge. Both which Donations were exceedingly agreeable to the Company, not only with respect to their Value, but as they shew a Disposition in our greatest Men to encourage the Design of Promoting useful Learning in Pennsylvania. [May 4]



  
Just Imported, And to be Sold by B. Franklin, for Ready Money only; the lowest Price being marked in each Book.


Allen’s Synopsis of Physick, 2 vols. 8vo.
Pomfret’s Poems.



Prior’s Poems. 2 Vols. 12mo.


Arburthnot on Aliments.
Rowe’s Lucan. 2 Vols. 12mo.


Atalantis. 4 Vols. 12mo.
Stanhope’s Epictetus.


Arabian Nights. 6 Vols. 12mo.
Sherlock on Death.


Bacon’s Essays.
— on Judgment.


Beveridge’s Thoughts.
Seneca’s Morals.


Bailey’s Dictionary.
Spectators. 8 Vols.


Bradley on Gardening.
Quincy’s Sanctorius.


Bladen’s Caesar.
— Lexicon.


Clark on the Attributes.
— Dispensatory.


—’s Sermons. 10 Vols. 8vo.
Selden’s Table-talk.


Characteristicks. 3 Vols. 8vo.
Tale of a Tub.


Crusoe’s Life. 2 Vols. 12mo.
Wood’s Institutes of the Laws of


Croxal’s Esop.
England.


Congreve’s Works. 3 Vols.
— Civil Law.


12mo.
Wingate’s Arithmetick.


Collection of Novels. 6 Vols.
Family Instructor.


Drelincourt on Death.
Telemachus. 2 Vols. 12mo.


Dryden’s Virgil. 3 Vols. 12mo.
Addison’s Works.


— Fables.
Clark’s Introduction.


Gravesande’s Elements.
— Corderius.


2 Vols. 8vo.
Watts’s Psalms.


Gay’s Fables.
— Lyric Poems.


Human Prudence.
Bailey’s Exercises.


Hive. 4 Vols. 12mo.
Eutropius.


Hudibras.
Ovidii Tristia.


Jacobs’s Law Dictionary.
Accidences.


Lock of Human Understanding.
Polite Philosopher.



Columbarium.


Landlord’s Law.
Duck’s Poems.


Ladies Library. 3 Vols. 12mo.
Every Man his own Lawyer.


Milton’s Paradise lost.
Beiler’s German Grammar.


Nelson’s Justice. 2 Vols. 8vo.
History of England.


Ovid’s Epistles.
Ward’s Young Math. Guide.


Otway’s Plays.
Kelly’s Navigation.


Pitcairn’s Works.
Cole’s Latin Dictionary.


Pembroke’s Arcadia.
Barclay’s Apology.


Pope’s Homer. 11 Vols. 12mo.
Vademecum.



With many other Sorts too tedious to mention.
Where also may be had,
Bibles, Testaments, Psalters, Old and New-England Primers, gilt Paper, mourning Paper, Sealing-Wax, Wafers, Dutch Quills, Ivory-leav’d Memorandum Books, Folding Sticks, Pounce, Letter Cases, Pocket Books of several Sizes, Ink-Powder, Spectacles of several Sorts, Blanks of all Sorts; with most Sorts of Stationary Ware. [May 25]


  
	  This Morning arrived in Capt. Arthur from Antigua, The Honourable Col. George Thomas, our Governor, with his Lady and Family, and was received with the universal Acclamations of the People accompanied by a general Discharge of Cannon from the Hill and the Ships in the Harbour. [June 1]


  
	  We have from Burlington a most melancholly Account of the Death of a Boy of 5 Years old, last Week, who hanged himself on the Stake of a Fence with a Rope he had been playing with in the Yard. He was first discover’d by means of the Crying of a younger Child, Brother won’t speak to me. ’Tis thought that the abundance of Discourse he had heard of the late Execution of Negroes for Poisoning, had fill’d his Mind, and put him on imitating what he had heard was done, not knowing the Danger. It is said, that he dreamt much of that Execution the Night before, and telling his Dream in the Morning, added, And I shall die to Day; which was not then regarded. [June 15]


  
	  [Advertisement] Alle diejenigen Pfältzer, die mit dem Capitain Thomas Thomson in dem Schiff genandt Townsend, übergekommen sind von Amsterdam, und weder ihre Fracht bezahlet haben, werden hierbey aufgefordert die Bezahlung eiligst zu entrichten by Simon Edgell, Kauffmann, in Philadelphia; Oder aber erwarten dass man sie nach denen Rechten dieser Provintz verfolgen muss. Ein jeder hüte sich für schaden. [June 15]


  
	  [Advertisement] Lost in the Road from Mr. William Allen’s Fishing-Place to Pensbury, or from Pensbury to Philadelphia, a Cornelian Seal set in Gold. Whoever brings it to the Printer hereof, shall be handsomely rewarded. [June 29]


  
	  Yesterday Morning died here, and was the same Day decently interred, Madam Brownell, Wife of Mr. George Brownell, a Gentlewoman well known and much respected in New-England and New-York, as well as this Province, for her excellent and happy Method of educating young Ladies; in which useful Employment she had been engag’d many Years. [July 6]


  
[Advertisement] Philadelphia, the 3d of the 5th Mo. 1738
This Day the Mayor and Commonalty met in Common Council, and taking into Consideration the Licentiousness, and many Disorders committed in and about this City on the First Day of the Week; did amongst other Things come to a Resolution, that all Barbers who shall hereafter open their Shops, or suffer any Persons to resort to or about their Houses, or otherwise exercise their ordinary Calling on the First Day of the Week, shall be Prosecuted as the Law directs; of which all Master-Barbers and Servants are desired to take due Notice and conform themselves accordingly. [July 6]


  
	  We hear that Mr. Robert Bolton is expected to return and open a Dancing-School in this City, considerable Encouragement being given him for that Purpose. [July 13]


  
[Advertisement] All Persons indebted to George Brownell, of this City, are desired to make speedy Payment, he intending to Depart this Province in a short Time; and those who have any Demands on him are desired to bring in their Accounts that they may be adjusted.
⁂N.B. To be Sold by the said George Brownell, several sorts of Houshold Furniture, as Chests of Drawers, Tables, Chairs, Looking-Glasses, &c. [July 13]


  
	  We have the Pleasure of acquainting the World, that the famous Chinese or Tartarian Plant, called Gin seng, is now discovered in this Province, near Sasquehannah: From whence several whole Plants with a Quantity of the Root, have been lately sent to Town, and it appears to agree most exactly with the Description given of it in Chambers’s Dictionary, and Pere du Halde’s Account of China. The Virtues ascrib’d to this Plant are wonderful. [July 27]


  
	  [Advertisement] Mr. Bolton gives Notice, that having met with considerable Encouragement, he designs to remove his Family hither and open a School about the Beginning of September next, in which will be Taught, all Kinds of Needle-work, Dancing, &c. Where also Children may board, as usual with Mr. Brownell. [August 3]


  

To the Printer of the Gazette.
Esteemed Friend,
I have given thee some Information, a good while since, of that excellent Discovery, that hath been found out amongst us, for to cure the Bite of a Rattle-Snake: It hath now been practised by several Persons, and it never hath failed, but performed the Cure to Admiration. It would be well to publish it for the Good of Mankind.
The Cure is thus: Take of common Salt, powder it fine, and rub it with your Fingers over and into the Wound; if you scarrify the Skin with the Edge or sharp Point of a Knife or Needle, near the Wound, ’twould do much good, and bind some Quantity of Salt to the Sore. It giveth speedy Ease, draweth the poysonous Matter away in large Quantities, and destroyeth the Nature and Effects of the Poyson.
G. B.[August 10]

  
[Advertisement] Philad. the 14th of the 6th Mo. 1738
All Bakers of Loaf Bread and Housekeepers in the City of Philadelphia are hereby advertised, that the Weight of Bread is appointed as follows, and so to continue till there shall be further Reason to alter the Weight, viz.
The 5 penny Loaf White Bread, 38 Ounces and three quarters.
The 5 penny Loaf of Wheaten or Midling Bread, 60 Ounces Troy Weight, to which all Bakers are required to conform themselves. [August 17]


  
	  [Advertisement] Taken or dropt out of a Chaise (as ’tis suppos’d) on the 4th Inst. in Philadelphia, or in the Road from it to Germantown, a new French Book in 12mo. (or less in Size than the small ordinary Bibles) gilt and titled on the back Jugemens des Savans. Tom. VII. It is one of a Set of 17 Volumes, cost at first less than 2s. 6d. sterl. and is of very little Value alone. But as the Loss of it would break the Sett, whoever brings it to Edward Shippen in Philadelphia, or to its Owner J. Logan, shall be paid Six Shillings for their Trouble. [October 26]


  
[Advertisement] Forasmuch as Mathematical Learning is (and has been in all Ages) promoted in most Parts of the World especially in all great Towns, and generally pursued by the Gentry and those of the first Rank, as a necessary Qualification; it is to be hoped that this flourishing City will follow the Example and give it such Encouragement as it justly deserves.
In order to which there will be taught this Winter, over against Mr. James Steel’s in Second-Street, Philadelphia; Reading, Writing, Vulgar Arithmetick, Decimal Arithmetick, Accompts, Euclid’s Elements, Practical Geometry, Mensuration, Gauging, Surveying, Algebra, Trigonometry, Geography, Navigation, Astronomy, Dialing, Projection of the Sphere, the Use of Globes, Maps, Quadrants, Scales, sliding Rules, and all other Instruments for the Mathematical Service, by Theophilus Grew, Mathematician.
Where may be had choice green and blue Mantua, and other Silks, very cheap. [October 26]


  
	  [Advertisement] Lost some Months since, a Mourning Ring, on which was inscrib’d the late Governor Gordon’s Name. Whoever brings it to the Printer hereof, shall have Twenty Shillings for their Trouble. [November 16]


  
	  [Advertisement] A small manuscript Treatise, upon the Dry Gripes, was lately dropt and lost in one of the Streets of this City. Any Person bringing it to the Printer hereof, will very much oblige the Owner, and shall be handsomely rewarded. [November 24]


  
	  This Morning about 2 a Clock, a Fire broke out at Mr. Clark’s near Black-Horse-Ally, occasion’d by some Brands carelessly left in the Dancing-School Fire-place; but timely Assistance coming, it was soon extinguished. [November 30]


  
	  [Advertisement] Lent and Lost, the Earl of Clarendon’s History of the Rebellion and Civil Wars, Vol. I. It’s an Oxford Edition, printed in 1712, and lettered on the Back. Whoever brings it to the Printer hereof, shall be handsomely rewarded. [December 6]


  
Just Published, Poor Richard’s Almanacks, for the Year 1739. Wherein is contained The Lunations, Eclipses, Judgments of the Weather, Spring Tides, Planets Motions, and mutual Aspects, Sun and Moon’s Rising and Setting, Length of Days, Time of High Water, Fairs, Courts and observable Days. Together with many witty Hints, Sayings, Verses and Observations, as usual, viz. The Art of Foretelling the Weather. Why he continues to call himself Poor Richard. Teague’s Criticism on the First of Genesis. Giles Jolt’s Syllogism. John’s Wife. Kings and Bears. Miss Cloe’s Case. ’Squire Edward’s Kindness. The Knave in Grain. Codrus and Caesar. Bright Florella. The ninth Beatitude. On his late Deafness. An infallible Cure for the Toothach. George’s fine Fruitbearing Tree. Lower County Teeth. The Emblem of a Friend. Modern Faith. Pinchall’s Temperance. A---’s Wit. Life a Journey. Homer’s Fate. Sam’s Lawsuit, &c. &c. &c.
To which is added,
A most true and unerring Prognostication for the Year 1739, relating to the Condition of these Northern Colonies, The Diseases the People will be subject to, and the Quantity of the Fruits of the Earth.
Sold by B. Franklin, Price 3s. 6d. per Dozen. [December 6]


  
Philadelphia: Printed by B. Franklin, Post-Master, at the New Printing-Office near the Market. Price 10s. a Year. Where Advertisements are taken in, and Book-Binding is done reasonably, in the best Manner.

